    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ────────────────────────────────────
    IRINA GALANOVA et al.                          19-cv-1451 (JGK)
                        Plaintiff,
                                                   OPINION AND ORDER
              - against –

    VLAD PORTNOY et al.
                        Defendants.
    ────────────────────────────────────

JOHN G. KOELTL, District Judge:

        The plaintiffs, Irina Galanova and Peter Gitzis, proceeding

pro se, bring this action against a number of defendants

connected in various ways to a New York State Article 81

Guardianship proceeding. 1 The plaintiffs allege that their rights

were violated when a New York State Supreme Court Justice found

Gitzis to be incapacitated and incompetent, and appointed him a

legal guardian, the defendant Vlad Portnoy. The plaintiffs ask

this Court to find that the state court erred in appointing a

property guardian with broad powers. The plaintiffs request

monetary relief resulting from actions taken by the guardian

with respect to accounts and property owned by the plaintiffs.

The plaintiffs bring this action pursuant to 42 U.S.C. §§ 407,


1 The defendants in this case are Vlad Portnoy, the Beinhaker Law Firm LLC,
and the Law Offices of Vlad Portnoy, P.C. (the “Portnoy defendants”); Adam
Wilner, Harvey L. Greenberg, and Greenberg & Wilner, LLP (the “Wilner
defendants”); Krysta Berquist, Commissioner Steven Banks, Gili Hershkovich,
David Klein, and Pamela Perel (the “City defendants”); Justice Loren Baily-
Schiffman of the New York State Supreme Court, Kings County; JPMorgan Chase
Bank; Alla and Igor Sherbakov; Emilia Poverin, Kurlene Smith, Johnola
Morales, and Michael Maffai (the “JASA defendants”).

                                      1
1981, 1982, 1985, and 1986; 18 U.S.C. §§ 1951 and 1957; the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et

seq.; the Due Process Clause of the Fourteenth Amendment; and

New York state law.

     The defendants have moved to dismiss the Complaint pursuant

to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure. For the following reasons, the defendants’ motions to

dismiss are granted.

                              I.

     In defending against a motion to dismiss for lack of

subject matter jurisdiction under Federal Rule of Civil

Procedure 12(b)(1), the plaintiff bears the burden of proving

the Court's jurisdiction by a preponderance of the evidence. See

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). In

considering such a motion, the Court generally must accept the

material factual allegations in the complaint as true. See J.S.

ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir.

2004). The Court does not, however, draw all reasonable

inferences in the plaintiff's favor. Id. Indeed, where

jurisdictional facts are disputed, the Court has the power and

the obligation to consider matters outside the pleadings, such

as affidavits, documents, and testimony, to determine whether

jurisdiction exists. See APWU v. Potter, 343 F.3d 619, 627 (2d



                                2
Cir. 2003); Kamen v. Am. Tel. & Tel. Co., 791 F.2d 1006, 1011

(2d Cir. 1986).

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff's favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). The Court's function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the

                                3
complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff's possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

     The pleadings and allegations of a pro se plaintiff must be

construed liberally for the purposes of deciding motions

pursuant to Rules 12(b)(1) and 12(b)(6). See McKithen v. Brown,

481 F.3d 89, 96 (2d. Cir. 2007); Weixel v. Bd. of Educ., 287

F.3d 138, 145–46 (2d Cir. 2002). The submissions of a pro se

litigant should be interpreted to “raise the strongest arguments

that they suggest.” Pabon v. Wright, 459 F.3d 241, 248 (2d Cir.

2006) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir.

1994)).

                              II.

     The Amended Complaint sets forth the following facts, which

are accepted as true for the purposes of deciding these motions.

                              A.

     In January 2012, Peter Gitzis, a Brooklyn, New York

resident, suffered a stroke. Am. Compl. ¶¶ 5, 26. As a result,

Gitzis developed “receptive and expressive” language

deficiencies, as well as other physical and mental impairments

that substantially impacted his everyday life. Id. at ¶¶ 26-27.

At the time of his stroke, Gitzis contacted a distant cousin,

                                4
Alla Sherbakov, for assistance. Id. at ¶ 28. On January 23,

2012, Gitzis was admitted to Coney Island Hospital, and one week

later was transferred to a rehabilitation center. Id.

      On February 8, 2012, Gitzis allegedly signed a Power of

Attorney in favor of the defendants Alla Sherbakov and her

husband, Igor Sherbakov. Id. On February 29, 2012, Gitzis was

referred to state Adult Protective Services (“APS”) by a social

worker due to concerns that he was being “financially exploited

by a female, who might have been a distant relative.” Id. The

referral was rejected because Gitzis was hospitalized without a

specified date of discharge. Id. On March 8, 2012, Gitzis

purported to replace the Sherbakovs by appointing Galanova as

what the Amended Complaint refers to as Gitzis’s “Attorney-In-

Fact.” Id. That same day, Gitzis was released under the care of

Galanova, who signed the discharge papers. Id. On March 14,

2012, Gitzis appointed Galanova to be his health care agent. Id.

On March 22, 2012, the Sherbakovs referred Gitzis to APS,

claiming Gitzis was “being financially exploited” by Galanova.

Id.

      On February 20, 2013, then-Commissioner of Social Services

of the City of New York, Robert Doar, 2 commenced a proceeding


2 The current Commissioner of Social Services of the City of New York, Steven

Banks, is named as a defendant in this case. Plaintiffs also name Department
of Social Services Psychiatrist David Klein, M.D. and Department of Social
Services attorneys Krysta Berquist and Pamela Perel as defendants.


                                      5
pursuant to Article 81 of the New York Mental Hygiene Law

seeking to appoint the Jewish Association Serving the Aging

(“JASA”) as community guardian of personal needs and property

management for Gitzis. Id. 3 On September 12, 2016, Galanova

requested a “Fair Hearing” before a New York State

Administrative Law Judge to determine if Gitzis was eligible for

APS, asserting that Gitzis never received a notice of

eligibility determination or notice of fee requirements. Id. at

¶ 36. 4 At the Fair Hearing on March 9, 2017, the New York City

Human Resources Administration’s Office of Legal Affairs

presented a copy of a signed notice of eligibility, dated March

28, 2012. Id. at ¶ 37. The plaintiffs allege that the defendant

Krysta Berquist made materially false statements at the Fair

Hearing and in the course of the Article 81 proceeding and “is

guilty of intentional fraud, deceit and collusion.” Id. at

¶¶ 36-45. Sometime thereafter, Gitzis and Galanova were married.

Id. at ¶¶ 68, 70.




3 The JASA defendants in this case, Michael Maffai, Johnola Morales, Kurlene

Smith, and Emilia Poverin are sued in connection with this appointment.

4 “A Fair Hearing is a chance for you to tell an Administrative Law Judge from
the New York State Office of Temporary and Disability Assistance, Office of
Administrative Hearings, why you think a decision about your case made by a
local social services agency is wrong. The Office of Temporary and Disability
Assistance will then issue a written decision which will state whether the
local agency’s decision was right or wrong. The written decision may order
the local agency to correct your case.” New York State Office of Temporary
and Disability Assistance, “Fair Hearings,” https://otda.ny.gov/hearings/
(last visited December 27, 2019).

                                      6
      On October 12, 2017, Justice Loren Baily-Schiffman of the

New York State Supreme Court, Kings County found that Gitzis

required a Guardian of Property and appointed the defendant Vlad

Portnoy to that position, suspending Galanova’s alleged Power of

Attorney. 5 Id. at ¶¶ 50-51. Portnoy thus had alleged authority

over all of Plaintiff Gitzis’s real and personal property,

including bank accounts. Id. at ¶¶ 53-55. On March 13, 2018,

Portnoy opened a guardianship account at JPMorgan Chase and two

days later transferred some of Gitzis’s assets into that

account. Id. at ¶¶ 54, 60. On June 6, 2018, Justice Baily-

Schiffman issued an order allowing Defendant Portnoy to, among

other things, sell and lease certain properties belonging to

Plaintiff Gitzis. Id. at ¶¶ 53, 55. The plaintiffs allege that

the City fraudulently initiated and prosecuted the Article 81

proceedings. Id. at ¶¶ 32-48. They further allege that Portnoy

and Chase fraudulently controlled the plaintiffs’ assets through

the guardianship and unlawfully obtained the plaintiffs’

benefits and marital assets. Id. at ¶¶ 61-68, 75, 78. Finally,

the plaintiffs also allege that the Portnoy defendants and the

City defendants deprived the plaintiffs of their rights and



5 The plaintiffs also name the Law Offices of Vlad Portnoy, P.C. (where

Portnoy serves as a partner) and the Beinhaker Law Firm, LLC (where Portnoy
formerly served as a partner), as defendants in this case. Further, the
plaintiffs name as defendants Adam C. Wilner, Harvey L. Greenberg, and their
law office, Greenberg & Wilner, LLP. The New York State Supreme Court, Kings
County appointed Greenberg & Wilner LLP as legal counsel for Vlad Portnoy.

                                      7
property in connection with Portnoy’s exercise of his

guardianship rights in violation of federal law, state law, and

state rules of professional conduct. Id. at ¶¶ 78-84.

                                    B.

      On May 25, 2017, and prior to the appointment of Portnoy as

guardian, Galanova and Gitzis initiated an action in the United

States District Court for the Eastern District of New York.

Galanova v. Roberts et al., No. 17-cv-3179 (E.D.N.Y.). On June

1, 2018, Galanova initiated a second action, based on

substantially the same facts, in the United States District

Court for the Eastern District of New York, against a number of

defendants, this time adding Portnoy as a defendant. Galanova v.

Portnoy et al., No. 18-cv-3212 (E.D.N.Y.). Both cases alleged

claims substantially similar to those in this case against

substantially similar defendants. The federal claims were for

violations of 42 U.S.C. §§ 1981, 1982, 1985, and 1986, the ADA,

and the Due Process Clause of the Fourteenth Amendment. Judge

Chen reserved ruling on the defendants’ motion to dismiss the

claims brought by Gitzis, but Judge Chen granted the defendants’

motion to dismiss the claims brought by Galanova. Galanova v.

Portnoy, Nos. 17-cv-3179 & 18-cv-3212, 2018 WL 3824126, at *1,

*6 (E.D.N.Y. Aug. 10, 2018). 6



6 All federal claims brought by Galanova were dismissed on the merits with
prejudice, while all state law claims brought by Galanova were dismissed

                                      8
      The plaintiffs commenced this action on February 15, 2019

and filed an amended complaint on May 30, 2019. Gitzis purported

to proceed pro se and “by his next friend, Irina Galanova” and

Galanova also purported to proceed pro se on her own behalf. Am.

Compl. at 1. The plaintiffs assert that the Article 81

proceeding “was entirely without merit from the time of its

commencement to the present date.” Id. at ¶ 85. They therefore

allege that as a direct result of the defendants’ conduct, they

have suffered monetary damages to their assets and emotional

distress. Id. at ¶¶ 86-87.

      Many of the defendants moved to dismiss the Amended

Complaint pursuant to Rules 12(b)(1) and 12(b)(6). The

defendants move to dismiss based on a lack of standing, the

Rooker-Feldman doctrine, res judicata, and that in any event, no

claims are sufficiently pleaded. Additionally, Justice Baily-

Schiffman argues she is protected by judicial immunity, Portnoy

argues he is protected by quasi-judicial immunity as an

appointed guardian, and JPMorgan Chase argues that it was simply

complying with a court order. 7




without prejudice to refiling in state court. See Galanova, 2018 WL 3824126,
at *6.
7 Chase also argues that the Southern District of New York is an improper

venue for this action. However, it appears that many of the defendants are
located in Manhattan and some of the bank accounts at issue were located in
Manhattan. Further, no defendant except Chase raises the issue of venue, and
therefore the other defendants have waived that argument.

                                      9
                                    III.

      The defendants make two arguments styled as standing

arguments that are rather about the capacity to sue. First, they

argue that Gitzis cannot appear pro se in this case because he

has been deemed incapacitated by the state court. Second, the

defendants argue that Galanova cannot appear on behalf of Gitzis

because she is not an attorney.

      A plaintiff’s capacity to sue is determined “by the law of

the individual domicile.” Fed. R. Civ. P. 17(b)(1). Under New

York law, an individual declared legally incompetent can only

appear by his or her guardian. See N.Y. C.P.L.R. § 1201; see

also Brewster v. John Hancock Mut. Life Ins. Co., 720 N.Y.S.2d

462, 462 (App. Div. 2001) (holding that an adult incapable of

adequately prosecuting or defending his or her rights shall

appear by his or her guardian). Portnoy was judicially appointed

as Guardian for Gitzis by the New York State Supreme Court,

Kings County after Gitzis was found to be incapacitated.

Therefore, Portnoy alone may maintain suit on Gitzis’s behalf

and Gitzis is legally unable to represent himself pro se. 8


8 Additionally, “once a guardian is appointed for an incapacitated person,
litigation against . . . the guardian as representative of the incapacitated
person should not proceed without the permission of the court which appointed
the guardian.” Wright v. Rickards, 942 N.Y.S.2d 153, 154 (App. Div. 2012);
see also Terry v. Cty. of Suffolk, N.Y., 654 F. App'x 5, 6 (2d Cir. 2016)
(holding that plaintiff’s claims against the guardian were properly dismissed
because the plaintiff did not obtain permission to sue from the court that
appointed the guardian). In this case, Gitzis did not request, and was not
granted, permission to commence this action against his court-appointed
guardian and is thus barred from bringing suit against Portnoy at this time.

                                     10
     Further, Galanova, as a non-attorney, cannot bring a claim

on behalf of Gitzis. Appearances in federal court are governed

by 28 U.S.C. § 1654, which permits representation “by an

attorney admitted to the practice of law . . . and [ ] by a

person representing himself.” Eagle Assocs. v. Bank of Montreal,

926 F.2d 1305, 1308 (2d Cir. 1991) (internal quotation marks

omitted). However, the statute does not permit “unlicensed

laymen to represent anyone else other than themselves.” Id.

(internal quotation marks omitted); see also Lattanzio v. COMTA,

481 F.3d 137, 139 (2d. Cir. 2007) (per curiam). This principle

further extends to non-attorneys' attempts to bring suit on

behalf of adults who are not competent to handle their own

affairs. See Berrios v. New York City Hous. Auth., 564 F.3d 130,

133 (2d. Cir. 2009). Moreover, Galanova has not made the

necessary showing that Gitzis will be best represented by her as

a “next friend” because it does not appear that Galanova is

acing in “good faith” or “motivated by a sincere desire to seek

justice” on Gitzis’s behalf given that she has now initiated

multiple identical lawsuits that lack merit. See Ad Hoc Comm. of

Concerned Teachers v. Greenburgh #11 Union Free Sch. Dist., 873

F.2d 25, 29-31 (2d Cir. 1989) (collecting cases and explaining

relevant considerations to determine whether “next friend”

representation is appropriate). For this reason, Galanova is

precluded from bringing a claim on behalf of Gitzis.

                               11
     In cases in which the plaintiff is incapacitated, and

therefore unable to proceed pro se, and is unrepresented, “the

district court must not reach the merits of a claim filed on

behalf of an incompetent person who is not properly represented

by a suitable guardian and through counsel.” James v. New York,

415 F. App'x 295, 297 (2d Cir. 2011); see also Berrios, 564 F.3d

at 134-35 (holding that a court should dismiss an incapacitated

person’s claims without prejudice when he or she is not properly

represented). However, it is not necessary at this time to

appoint a guardian ad litem because “it is clear that no

substantial claim may be brought on behalf” of Gitzis in this

case. See Wenger v. Canastota Cent. Sch. Dist., 146 F.3d 123,

125 (2d Cir. 1998) (per curiam). Therefore, Gitzis’s claims are

properly dismissed without prejudice, whether asserted by

himself pro se or by Galanova as his purported “next friend.”

See Mil'chamot v. New York City Hous. Auth., No. 15-CV-108, 2016

WL 659108, at *3 (S.D.N.Y. Feb. 16, 2016).

     However, to the extent that Galanova brings claims for

injuries she suffered as a result of damages to marital property

belonging to her and Gitzis, she may proceed pro se.

                               IV.

     The defendants next argue that the claims are barred by the

Rooker-Feldman doctrine and res judicata, and in any event, lack

merit.

                               12
                               A.

     The Rooker-Feldman doctrine provides that “federal district

courts lack jurisdiction over suits that are, in substance,

appeals from state-court judgments.” Hoblock v. Albany Cty. Bd.

of Elections, 422 F.3d 77, 84 (2d Cir. 2005). The doctrine has

four requirements:

     (1) the federal-court plaintiff lost in state court;
     (2) the plaintiff complains of injuries caused by a
     state court judgment; (3) the plaintiff invites review
     and rejection of that judgment; and (4) the state
     judgment was rendered before the district court
     proceedings commenced.

Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426

(2d Cir. 2014) (per curiam) (quotation marks and alterations

omitted).

     In this case, the first and fourth requirements are met.

Regarding the first requirement, Gitzis and Galanova “lost” in

state court because in those proceedings Gitzis was deemed

incompetent and Portnoy, rather than Galanova, was appointed as

Gitzis’s guardian. See In re Card, No. 12-cv-114, 2012 WL

382730, at *2 n.5 (E.D.N.Y. Feb. 6, 2012) (plaintiff was a state

court loser in a state court guardianship proceeding in which

she was deemed incompetent). The fourth requirement is met

because the judgment in the guardianship proceeding was issued

on October 12, 2017 and this action commenced on February 15.

2019. Adelman Decl., Ex. F; Dkt. No. 1.


                               13
     Further, the second requirement is met because any injuries

about which Galanova complains either relate to fraud or

misstatements during the Article 81 proceedings or injuries that

flowed from the guardianship determination by Justice Baily-

Schiffman. The gravamen of the Amended Complaint is that the

Article 81 proceeding was tainted by fraud and that as a result

of Justice Baily-Schiffman’s incapacity ruling and appointment

of Portnoy, Galanova suffered subsequent material losses and

emotional damages. To the extent that Galanova complains about a

fraudulent Article 81 proceeding, namely a fraudulent petition

and a fraudulent Fair Hearing, those claims satisfy the second

requirement of Rooker-Feldman. See Vossbrinck, 773 F.3d at 427

(claims that a state judgment was wrongfully issued in favor of

parties making fraudulent claims is barred by Rooker-Feldman).

To the extent that the plaintiffs complain about injuries to

their bank accounts and assets that resulted from the actions

taken by persons and entities acting under the authority of the

guardianship appointment, namely the Portnoy defendants and

Chase, those injuries are “caused” by the decisions of the New

York State Supreme Court, King County that Gitzis is

incapacitated and that Portnoy should be appointed guardian and

therefore those claims are also barred by Rooker-Feldman. See

Swiatkowski v. Citibank, 745 F. Supp. 2d 150, 165 (E.D.N.Y.

2010) (“[P]laintiff is seeking to undo the 2005 state court

                               14
judgment . . . and the complaint can be construed as alleging

injuries that occurred as a result of the judgment[.]”), aff’d,

446 F. App’x 360 (2d Cir. 2011); see also Hoblock, 422 F.3d at

88 (“Where a state-court judgment causes the challenged third-

party action, any challenge to that third-party action is

necessarily the kind of challenge the state judgment that only

the Supreme Court can hear.”).

     Lastly, the third requirement is met because Galanova seeks

a review and rejection of the guardianship determination. In

this case, Galanova is, in substance, asking the court to

determine that Justice Baily-Schiffman erred in her

determination that Gitzis is incapacitated and that Portnoy

should be the guardian and that therefore all subsequent actions

taken in connection with respect to the plaintiffs under the

cover of the state guardianship are void. Such relief “would

require the federal court to review the state proceedings and

determine that the [] judgment was issued in error.” Vossbrinck,

773 F.3d at 427; see also Exxon Mobil Corp. v. Saudi Basic

Industries Corp., 544 U.S. 280, 293 (2005). Accordingly, this

Court does not have subject matter jurisdiction over the

Complaint because the plaintiffs complain either of fraud that

was part of the Article 81 proceeding or of injuries sustained

as a result of the Article 81 proceeding.



                                 15
                                     B.

      Galanova’s federal claims also should be dismissed under

the doctrine of res judicata because the plaintiffs are

attempting to re-litigate claims they lost after a full and fair

hearing before Judge Chen in the Eastern District of New York. 9

      “Under the doctrine of res judicata, . . . a final judgment

on the merits of an action precludes the parties or their

privies from relitigating issues that were or could have been

raised in that action.” TechnoMarine SA v. Giftports, Inc., 758

F.3d 493, 499 (2d Cir. 2014) (internal quotation marks omitted).

A claim is precluded where “(1) the previous action involved an

adjudication on the merits; (2) the previous action involved the

parties or those in privity with them; and (3) the claims

asserted in the subsequent action were, or could have been,

raised in the prior action.” Rullan v. New York City Sanitation

Dep't, No. 13-cv-5154, 2013 WL 4001636, at *2 (S.D.N.Y. Aug 6,

2013) (internal quotation marks and alterations omitted).

      In the previous case, Judge Chen dismissed the plaintiffs’

federal claims under 42 U.S.C. §§ 1981, 1982, 1985 and 1986, the

ADA, and the due process clause with prejudice, which


9 Portnoy argues that both the proceedings before Judge Chen and state court
proceedings have res judicata effect in this action. The federal claims in
this case are barred by Rooker-Feldman, by res judicata as a result of the
proceedings before Judge Chen, and on the merits. The state claims are
dismissed without prejudice to refiling in state court. The Court therefore
does not need to decide whether the state court proceedings also bar any
claims based on res judicata.

                                     16
constitutes an adjudication on the merits that can give rise to

res judicata. See Twersky v. Yeshiva Univ., 112 F. Supp. 3d 173,

179 (S.D.N.Y. 2015), aff’d sub nom., Gutman v. Yeshiva Univ.,

637 F. App’x 48 (2d Cir. 2016). The case before Judge Chen

involved most of the defendants named in this case, including

Portnoy, Berquist, the Beinhaker Law Firm LLC, the Commissioner

of the Department of Social Security of the City of New York,

and Chase. 10 Moreover, facts underlying this case have not

changed between August 10, 2018, when Judge Chen issued her

ruling, and the filing of the Complaint in this case. Given that

the facts have not changed at all between Judge Chen’s ruling

and the filing of the Complaint in this case, the plaintiffs had

every opportunity to raise their federal claims allegedly

brought for the first time in this case under 42 U.S.C. § 407

and 18 U.S.C. §§ 1951 and 1957 before Judge Chen.

      Therefore, all of the plaintiffs’ federal claims are barred

in this case by the doctrine of res judicata. See EDP Med.

Comput. Sys., Inc. v. United States, 480 F.3d 621, 626 (2d Cir.



10In this proceeding, the plaintiffs have added defendants not sued in the
previous action, namely Justice Baily-Schiffman, the JASA defendants, and the
Wilner defendants, who served as Portnoy’s lawyers before Judge Chen. In any
event, all defendants in this action are entitled to the res judicata effects
of Judge Chen’s ruling because “[r]es judicata is available to a newly named
defendant with a close or significant relationship to a defendant previously
sued, when the claims in the new action are essentially the same as those in
the prior action and the defendant’s existence and participation in the
relevant events was known to the plaintiff.” Waldman v. Village of Kiryas
Joel, 39 F. Supp. 2d 370, 381 (S.D.N.Y. 1999), aff’d, 207 F.3d 105 (2d Cir.
2000)

                                     17
2007) (“Res judicata does not require the precluded claim to

actually have been litigated; its concern, rather, is that the

party against whom the doctrine is asserted had a full and fair

opportunity to litigate the claim.”).

                                 C.

     In any event, the federal claims are without merit.

Galanova’s Section 1981 and 1982 claims are without merit

because the plaintiffs do not, and could not, allege that the

actions of the defendants were racially motivated. See Galanova,

2018 WL 3824126, at *4; Gomez-Perez v. Potter, 553 U.S. 474, 479

(2008) (“While § 1982 does not use the phrase ‘discrimination

based on race,’ that is its plain meaning.”); Anderson v.

Conboy, 156 F.3d 167, 170 (2d Cir. 1998) (“Section 1981

prohibits discrimination based on race in the making and

enforcement of contracts[.]”).

     The Section 1985 and 1986 claims also fail. While

discrimination based upon a plaintiff’s mental disability is

sufficient to state a claim under Section 1985, Galanova does

not assert she was personally discriminated against based on her

own disability. See Galanova, 2018 WL 3824126, at *5. Further,

Galanova’s Section 1986 claim is dismissed because no valid

Section 1985 claim exists, which is a predicate to a valid

Section 1986 claim. See id.; see also Mian v. Donaldson, Lufkin

& Jenrette Sec. Corp., 7 F.3d 1085, 1088 (2d Cir. 1993).

                                  18
      Moreover, the due process clause claim, construed as a

claim for deprivation of property under color of state law in

violation of 42 U.S.C. § 1983, also fails as a matter of law. In

this case, the only conceivable form of deprivation concerns the

allegation that Portnoy allegedly closed the plaintiffs’

checking accounts. 11 However, guardians, “although appointed by a

court, exercise independent professional judgment in the

interests of the clients they represent and are therefore not

state actors for purposes of Section 1983.” Storck v. Suffolk

Cty. Dep’t of Soc. Servs., 62 F. Supp. 2d 927, 941 (E.D.N.Y.

1999). 12 Therefore, a claim for deprivation of property under the


11There is also some allegation of state action in connection with the
deprivation of property on the part of Justice Baily-Schiffman. However, she
is entitled to absolute judicial immunity because she was acting within the
scope of her judicial capacity when she appointed Portnoy as guardian. See
Briscoe v. LaHue, 460 U.S. 325, 334 (1983); Stump v. Sparkman, 435 U.S. 349,
356 (1978). This absolute judicial immunity applies unless the judge “acted
in the ‘clear absence of all jurisdiction.’” Polur v. Raffe, 912 F.2d 52, 56
(2d Cir. 1990) (quoting Stump, 435 U.S. at 357). The complaint alleges no
facts to suggest that Justice Baily-Schiffman acted in the absence of
jurisdiction. Plaintiff's claims against the defendant Justice Baily-
Schiffman are therefore foreclosed by absolute judicial immunity and must be
dismissed. See Melnitzky v. HSBC, Bank USA, No. 06-cv-13526, 2006 WL 3728598,
at *1 (S.D.N.Y. Dec. 15, 2006).

12The Portnoy defendants, although not state actors for purposes of Section
1983, are entitled to quasi-judicial immunity because, as a court-appointed
guardian, Portnoy acted at all times as an adjunct of the New York state
judicial system. See Dorman v. Higgins, 821 F.2d 133, 137 (2d Cir. 1987)
(“[S]ome officials who are not judges but who perform functions closely
associated with the judicial process have also been accorded such immunity.”)
(internal citations and quotations omitted); Maldonado v. New York Cty.
Sheriff, No. 05-cv-8377, 2006 WL 2588911, at *5 (S.D.N.Y. Sept. 6, 2006)
(“[P]ersons who faithfully execute valid court orders are absolutely immune
from liability for damages in actions challenging conduct authorized by the
order.”) (internal citations omitted); see also Yapi v. Kondratyeva, 340 F.
App'x 683, 685 (2d Cir. 2009) (legal guardian and her director were entitled
to quasi-judicial immunity in connection with alleged injuries arising out of
decisions issued in family-court proceedings). Moreover, Chase is likely
entitled to quasi-judicial immunity as well because it was simply taking

                                     19
due process clause pursuant to Section 1983 may not be

maintained against a state-appointed guardian.

      The claims for retaliation under the ADA fail because

Galanova did not allege that an adverse action was taken against

her in connection with Gitzis’ guardianship proceedings, rather

than an action against Gitzis himself. See Galanova, 2018 WL

3824126, at *4; see also Treglia v. Town of Manlius, 313 F.3d

713, 719 (2d Cir. 2002) (stating that an adverse action against

the plaintiff is an element of an ADA retaliation claim).

      Finally, the new claims in this case, under 42 U.S.C. § 407

and 18 U.S.C. §§ 1951 and 1957, lack merit. A private right of

action does not exist under 42 U.S.C. § 407 and therefore the

plaintiffs may not maintain a cause of action under that

section. See Jordan v. Chase Manhattan Bank, 91 F. Supp. 3d 491,

501-02 (S.D.N.Y. 2015). To the extent that the claims for relief

under 18 U.S.C. §§ 1951 and 1957 are construed as a claim under

the civil Racketeer Influenced and Corrupt Organizations Act, 18

U.S.C. § 1961, et seq., those claims fail because Galanova has

not, and could not, allege a pattern of racketeering activity by

the defendants consisting of two or more acts that are

indictable under Title 18 of the United States Code. See




ministerial actions by complying with valid state court orders when it took
the actions with respect to the plaintiff’s assets in the guardianship
accounts. See Maldonado, 2006 WL 2588911, at *5.

                                     20
Brookhaven Town Conservative Comm. v. Walsh, 258 F. Supp. 3d

277, 283 (E.D.N.Y. 2017).

     Therefore, all of Galanova’s federal claims should be

dismissed with prejudice because she has not, and could not,

state a cause of action upon which relief could be granted with

respect to any of the federal causes of action.

                               V.

     A Court may decline to exercise jurisdiction over non-

federal claims if “the district court has dismissed all claims

over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c)(3). Whether to exercise supplemental jurisdiction

under “is within the sound discretion of the district court.”

Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106,

117 (2d Cir. 2013). Having dismissed the federal claims, Judge

Chen declined to exercise supplemental jurisdiction over claims

arising under New York state law because the balance of factors

of judicial economy, convenience, fairness, and comity pointed

away from exercising jurisdiction. See Galanova, 2018 WL

3824126, at *8. For the same reasons that Judge Chen declined to

exercise supplemental jurisdiction over the state law claims,

this Court declines to exercise jurisdiction over the state law

claims in this case. Accordingly, the state law claims are

dismissed without prejudice to refiling in state court.



                               21
                               VI.

     Finally, several defendants argue that Galanova is a

vexatious litigant and should be enjoined from filing further

suits in this district without prior approval. In determining

whether to restrict a litigant’s future ability to sue, a court

must consider “whether a litigant who has a history of vexatious

litigation is likely to continue to abuse the judicial process

and harass other parties.” Safir v. U.S. Lines, Inc., 792 F.2d

19, 24 (2d Cir. 1986). Safir instructs that in determining

whether or not to restrict a litigant's future access to the

courts, judges should consider the following factors:

     (1) the litigant's history of litigation and in
     particular whether it entailed vexatious, harassing
     or duplicative lawsuits; (2) the litigant's motive
     in pursuing the litigation, e.g., does the litigant
     have an objective good faith expectation of
     prevailing?;   (3)    whether   the   litigant   is
     represented by counsel; (4) whether the litigant
     has caused needless expense to other parties or has
     posed an unnecessary burden on the courts and their
     personnel; and (5) whether other sanctions would be
     adequate to protect the courts and other parties.

Id. In Safir, for approximately 20 years, the plaintiff sought

redress in the federal courts for pricing practices of the

defendants, which occurred in 1965 and 1966. Id.

     Portnoy in particular complains that Galanova’s history of

litigating cases as a co-plaintiff with Gitzis has led to a

diminution of Gitzis’s assets and harassment of the Portnoy

defendants. Galanova’s conduct has not risen to the level of

                                22
vexatious litigation necessary for issuance of an anti-suit

injunction. She has, by the Court’s count, initiated litigation

implicating Gitzis’s incapacitation and guardianship twice in

the Eastern District of New York before Judge Chen which Judge

Chen consolidated into one matter, once more before this Court,

No. 19-cv-7545 (JGK) (S.D.N.Y.), and once before Judge

Broderick, No. 17-cv-4915 (VSB) (S.D.N.Y.). 13 That record is

insufficient at this time to issue an anti-suit injunction

against Galanova.




                                 CONCLUSION

      The Court has considered all the arguments of the parties.

To the extent not specifically addressed, the arguments are

either moot or without merit.

      For the reasons stated above, the defendants’ motions to

dismiss the plaintiffs’ claims are granted. All claims brought

by Gitzis are dismissed without prejudice. The federal claims



13The case before Judge Broderick was also brought by Galanova and Gitzis
against a number of defendants. That case was brought under the Fair Debt
Collection Practices Act, 15 U.S.C. §§ 1692, et seq., and state law. Just as
in the cases before this Court and before Judge Chen, Judge Broderick was
forced to adjudicate questions about Galanova’s and Gitzis’s ability to bring
suit in light of the guardianship proceeding in which Portnoy was appointed
as Gitzis’s guardian. See Galanova v. Adam Leitman Bailey, P.C., No. 17-cv-
4915, 2018 WL 9489252 (S.D.N.Y. Oct. 12, 2018). Litigation before Judge
Broderick appears to be ongoing.

                                     23
brought by Galanova are dismissed with prejudice. The state

claims brought by Galanova are dismissed without prejudice to

refiling in state court. The Clerk is directed to close all

pending motions and to close the case.

SO ORDERED.

Dated:    New York, New York
          January 13, 2020          _____/s/ John G. Koeltl    __
                                           John G. Koeltl
                                    United States District Judge




                               24
